Citation Nr: 1135087	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-00 141A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for left knee strain.

2.  Entitlement to service connection for left foot strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to November 1996.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In that decision, the RO, among other things, denied entitlement to service connection for left knee strain and left foot strain.

In June 2011, a Travel Board hearing took place at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

During the June 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the appellant, through his authorized representative, requested a withdrawal of his appeal as to the issues listed on the title page.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The transcript of the June 2011 Travel Board hearing reflects that the appellant's representative indicated that he wished to withdraw his appeal as to the only issues before the Board, entitlement to service connection for left knee strain and left foot strain.  Hearing Transcript, p. 2.  As the appellant, through his authorized representative, has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


